DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LEE LEON SHIPMAN,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-1989

                         [December 26, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Charles A. Schwab,
Judge; L.T. Case No. 562015CF002404A.

  Lee Leon Shipman, Indiantown, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.